DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

2.	Amendment filed on 03/25/2021 has been entered. Claims 21-40 are now pending in the application.

Allowable Subject Matter

3.	Claims 21-40 are allowed.
	The following is an examiner's statement of reasons for allowance of the Claims 21-27: the limitations “a metal column that extends completely through the encapsulation, the metal column having a bottom column end coupled to the top substrate side and a top column end exposed from the encapsulation at the top encapsulation side, wherein: the encapsulation covers the top die side; the encapsulation is a single layer of a material; and a bottom side of the conductive ball land is free of the encapsulation“ in combination with other claimed limitations in 
	The following is an examiner's statement of reasons for allowance of the Claims 28-33: the limitations “a metal column that extends completely through the encapsulation, the metal column having a bottom column end coupled to a top side of the substrate terminal and a top column end exposed from the encapsulation at the top encapsulation side, wherein the top side of the substrate terminal is lower than the semiconductor die; and an upper dielectric layer on top of the top encapsulation side, the upper dielectric layer comprising an aperture that extends completely through the upper dielectric layer from a top side of the upper dielectric layer toward the top column end, and wherein an entirety of the upper dielectric layer is higher than the metal column“ in combination with other claimed limitations in independent claim 28 are not disclosed or suggested by the prior art of record taken alone or in combination.
 Claims 29-33 either directly or indirectly depend upon claim 28.  
	The following is an examiner's statement of reasons for allowance of the Claims 34-40: the limitations “a metal column that extends completely through the encapsulation, the metal column having a bottom column end coupled to a top side of the substrate terminal and a top column end exposed from the encapsulation at the top encapsulation side, wherein the top side of the substrate terminal is lower than the semiconductor die; a signal distribution structure above the encapsulation and electrically coupled to the top column end, wherein the signal distribution structure laterally distributes an electrical signal corresponding to the metal column from a location directly above the top column end to a location laterally offset from the top 
 Claims 35-40 either directly or indirectly depend upon claim 34. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848